 AKIN PRODUCTS COMPANY401APPENDIX ANOTICE TO ALL EMPLOYEESPursuant to the recommendationsof a Trial Examiner of the National LaborRelationsBoard and inorder to effectuate the policies of the National Labor Relations Act, we herebynotify our employees that:WE WILL NOTinterrogate our employees concerning their unionmembership,desires,and activities.WE WILL NOT in anyother manner interferewith,restrain,or coerce our employeesin the exercise of their right to self-organization,to form labor organizations,to join orassist International Union,United Automobile,Aircraft&Agricultural ImplementWorkersof America,CIO, or any otherlabor organization,to bargaincollectivelythrough repre-sentatives of their own choosing,to engage in concerted activities for the purpose ofcollective bargaining or other mutual aid or protection,or to refrain from any or allsuch activities except to the extent that such right may be affected by an agreement re-quiring membership in a labor organization as a condition of employment,as authorizedin Section 8 (a) (3) of the Act.WE WILL bargain collectively,upon request,with the above-named union as the ex-clusive representative of all our employees in the bargaining unit described below withrespect to rates of pay, wages,hours of employment,and other conditions of employ-ment, and if an agreement is reached,embody such understanding in a signed contract.The bargaining unit is:All production and maintenance employees, shipping employees, sweepers, and janitorsemployed at our Rome,Georgia, plant,exclusive of all engineering employees,drafts-men, office clerical employees, guards, professional employees, over-the-road truck-drivers, and supervisors, as defined in the Act.DIXIE CORPORATION,Employer.Dated ................By................................................................ .............................(Representative)(Title)This notice must remain posted for 60 days from the date hereof, and must not be altered,defaced, or covered by any other materialAKIN PRODUCTS COMPANYand CITRUS, CANNERY WORK-ERS AND FOOD PROCESSORS UNION NO. 24473, AFL. CaseNo. 39-CA-250. June 8, 1953-DECISION AND ORDEROn April 13, 1953, Trial Examiner Arthur E. Reyman issuedhis Intermediate Report in the above-entitled proceeding, find-ing that the Respondent had engaged in and was engaging incertain unfair labor practices,and recommending that it ceaseand desist therefrom and take certain affirmative action, asset forth in the copy of the Intermediate Report attachedhereto.Thereafter, the Respondent filed exceptions to theIntermediate Report.The Boards has reviewed the rulings made by the TrialExaminer at the hearing and finds that no prejudicial errorIPursuant to the provisions of Section 3 (b) of the Act, the Board has delegated its powersin connection with this case to a three-member panel [Members Murdock, Styles, and Peter-son].105 NLRB No. 58. 402DECISIONS OF NATIONAL LABOR RELATIONS BOARDwas committed. The rulings are hereby affirmed. The Boardhas considered the Intermediate Report, the Respondent'sexceptions, and the entire record in the case, and herebyadopts the findings, conclusions, and recommendations of theTrialExaminer with the following modifications and ad-ditions. 2We agree with the Trial Examiner that the Respondent failedto hire Juanita Lopez on November 7 and 12, 1951, for itsseasonal operations, because of her union activity and becauseshe had testified in July 1951 in an earlier unfair labor prac-ticeproceeding3 involving the Respondent, and thereby dis-criminated against her in violation of Section 8 (a) (1), (3), and(4) of the Act. It is not disputed that the Respondent was awareofLopez' union activity when it refused to reemploy her inNovember 1951. In June 1951 Juanita Lopez had acted as anobserver for the Union in a representation proceeding involvingthe same parties." In July 1951 she had testified in the earlierunfair labor practice case that prior to the representationelection a supervisor, Faustina Salinas, 5 had interrogated em-ployees concerning their voting intentions, and that Salinas hadstated "that those that voted for the Union had no more work."Lopez had begun to work for the Respondent in January 1947and worked duringvarious seasonsin each succeedingyear.In 1951 she worked from May 9to July 18. Her first applicationfor reemployment after the aforecited union activity and testi-mony was made on November 7, 1951. Although Respondentadmitted that she was one of its most efficient employees, andthat seniority as well as ability is a factor in hiring employees,Lopez was passed over on November 7 in favor of 20 otheremployees with less seniority. When she applied again onNovember 12 she was passed over in favor of 12 other junioremployees, 3 of whom had never before worked for theRespondent.No satisfactory explanation was given by the Respondent forrejectingLopez' application. While Respondent contended thata freeze which occurred on November 3, 1951, by destroyinga substantial part of the crops, curtailed its operations duringthat period, the fact remains that Respondent hired a normal,We correct the following inadvertency in the Trial Examiner's findings, which does notaffectthe validity of his ultimate conclusions nor our concurrence therein: The freezingweatherfound by the Trial Examiner to have occurred between January 30 and February 2,1952, actually occurred between January 30 and February 2, 1951399NLRB 1270. The Board there found that Respondent had violated Section 8 (a) (3)and (1) of the Act by discharging 10 of its employees and refusing to rehire 7 of them"91 NLRB No. 203, not reported in printed volumes of Board decisions5 The Respondent contends that Salinas is not a supervisor and that, contrary to the Board'sfinding in the earliercase, she does not now have, and never had, the authority to hire and dis-charge employees.Harold Akin, Respondent's president,admitted, however, that he had testi-fied in theearliercase that Salinas was authorized to hire employees, and he stated that herdutieshave not changed in the interim (Salinas did not testify.) Accordingly. as she isauthorized to hire employees, and for the further reasons set forth in detail in the Inter-mediate Report, we find that Salinas was at all times here material a supervisor within themeaningof the Act AKIN PRODUCTSCOMPANY403complementof 32girls in November1951,6including 3 girlswho hadnever beforeworked for it. Absentany explanations,the hiring of 3 new employees in itself refutes the contentionthat therewas not enough work to warrant rehiring an old andefficient employee.'When Lopez applied for workagain inthe fall of 1952, herapplication was rejected on three separate occasions.Althoughconcedingthat otheremployees were hired on at least one ofthese occasions, 8the Respondent offered no explanation at thehearing of its failure to hire Lopez.The true reason for Respondent's failure to rehire Lopez inthe fall of 1951 and 1952 is sufficientlyindicated,we believe,by SupervisorSalinas' statementin July or August 1951 toGarcia, a union adherent,that Salinas could giveGarcia workbut that theRespondent did not want union members in theplant,adding,"You like a foolwent intothe Union or youwould be working every season." Shortlythereafter, whenRespondent was preparing to hire for the fall season,AbundioPerez, husband of one of the employees,asked Salinas whethershe was going"to put on the girlsthat . . .joined the Union."Salinas replied,". . . I dont thinkso. I will seefirst if I haveenough girls in here . ..."Salinasdid not testify atthe instanthearing,and the foregoing testimony is uncontradicted.9Accordingly, we find thatthe Respondent refused to rehireLopez, asrecited above,in thefallof 1951 and1952because ofher unionactivity,includingher testimonyin the earlier case,and that by such refusal the Respondentviolated Section 8(a) (1), (3), and(4) of the Act.THE REMEDYIn connection with the reinstatement of Lopez, the TrialExaminer recommended that she be placed on a preferentialhiring list"in accordance with her length of accumulatedservice as compared with the length of accumulated serviceof any other employee on such a preferential list." We willmodify this recommendation by requiring that the Respondentgive Lopez priority over all others in selecting employees forrecall at the beginning of the next season.ORDERUpon the entire record in the case, and pursuant to Section10 (c) of the National Labor Relations Act, the National Labor6Respondent's president,Akin, acknowledgedthat normally only25 to 30 girls are hired inthe fall of the year,7Akin testified that Lopez was not as efficient on some crops as she was on others Thisdoes not, however,adequately explain Respondent's willingness to hire untested employees inpreference to Lopez.Moreover,Respondent does not contend in its exceptions that any of theemployees actually hired were more efficient than Lopez.8 Akin testified that hiring began on October 18, 1952, when Lopez first applied for work.9 The remarkshere attributed to Salinas are similar to those found to have been made by herin the prior case in explaining the Respondent's failure to hire, or retain in its employ, unionadherentsWe find that these statements were made by Salinas in the instant case within thescope of her employment. 404DECISIONS OF NATIONAL LABOR RELATIONS BOARDRelationsBoard hereby orders that the Respondent, AkinProducts Company, its officers,agents, successors,and as-signs,shall:1.Cease and desist from:(a) -Discouragingmembership in Citrus, Cannery Workersand Food Processors Union No. 24473, AFL, or any other labororganizationof its employees by disc riminatorilydischargingthem, or by discriminating in any mannerin regardto theirhire, tenure of employment, or any term or condition of em-ployment.(b) Discriminating against any employee forgiving testimonyunder the National Labor Relations Act.(c) In any othermanner interferingwith, restraining, orcoercing its employees in theexerciseof the right to self-organizatioii; to form labor organizations,to join or assistCitrus,Cannery Workers and Food Processors Union No.24473, AFL, or any other labor organization, to bargain col-lectively through representatives of their ownchoosing, andto engagein collective bargaining or other mutual aid or pro-tection,or refrain from any or all such activities except tothe extent that such right may be affected by anagreementrequiringmembership in a labororganizationas a conditionof employment, as authorized in Section 8 (a), subsection (3)of the Act, as guaranteed in Section 7 thereof.2.Take the following affirmative action, which the Boardfinds will effectuate the policies of the Act:(a) Offer to Juanita Lopez full reinstatement to her formeror substantially equivalent position, in themannerset forth in"The Remedy" above.(b)Make whole the said Juanita Lopez in themanner setforth in section V of the Intermediate Report entitled "TheRemedy."(c) Upon request, make available to the Board or its akeiltor agents,for examination and copying, all payrollrecords,social-security payment records and reports, and any otherrecords necessary to analyze the amount of back pay due.(d) Post at its plant in Mission, Texas, copies of the noticeattached heretoas anappendix.1° Copies of such notice, to befurnished by the Regional Director for the SixteenthRegion,shall,after being duly signed by the Respondent'srepre-sentative,be posted by it for sixty (60) consecutive daysthereafter in conspicuous places, including all places wherenotices to employees are customarily posted.Reasonablesteps shall be taken by the Respondent to insure that saidnotices are not altered, defaced, or covered by any othermaterial.(e)Notify the Regional Director for the Sixteenth Region, inwriting, within ten (10) days from the date of this Order, whatsteps the Respondent has taken to comply herewith.to In the event that this Order is enforced by a decree of a United States Court of Appeals,there shall be substituted for the words "Pursuant to a Decision and Order" the words "Pur-suant to a Decree of the United States Court of Appeals, Enforcing an Order." AKIN PRODUCTS COMPANY405APPENDIXNOTICE TO ALL EMPLOYEESPursuant to a Decision and Order of the National LaborRelations Board, and in order to effectuate the policies of theNational Labor Relations Act, we hereby notify our employeesthat:WE WILL NOT discourage membership in Citrus,Cannery Workers and Food Processors Union No. 24473,AFL, or discourage activity in support of that organization,orany other labor organization, or discourage anyemployee from exercising the right secured to him underthe National Labor Relations Act by means of discrimina-torydischarge, or discriminating in any manner in regard tohire, or tenure of employment, or any term or conditionof employment.WE WILL NOT discriminate against any employee forgiving testimony under the National Labor Relations Act.WE WILL NOT in any other manner interfere with,restrain, or coerce our employees in the exercise of theright to self-organization, to form labor organizations, tojoin or assist Citrus, Cannery Workers and Food Proces-sors Union No. 24473, AFL, or any other labor organiza-tion,to bargain collectively throughrepresentativesof theirchoosing, and to engage in collective bargaining or othermutual aid or protection, or to refrain from any and allsuch activities except to the extent that such right maybe affected by an agreement requiring membership in alabororganization as a condition of employment, asauthorized in Section 8 (a) (3) of the Act, as guaranteed inSection 7 thereof.WE WILL offer Juanita Lopez full reinstatement to herformer position or a substantially equivalent position at thebeginning of the next season before any other similar em-ployees are hired, and we will make her whole for any los sof pay suffered as a result of discrimination against her.AKIN PRODUCTS COMPANY,Employer.Dated ................By........................... ............. .........(Representative)(Title)Thisnoticemust remain postedfor 60 daysfrom the datehereof,and must not be altered,defaced,or covered by anyother material.Intermediate ReportSTATEMENT OF THE CASEAfter a charge filed on December13, 1951, andamended February6, 1953, by Citrus,Cannery Workers and Food Processors Union No. 24473, AFL, herein called the Union, the 406DECISIONSOF NATIONAL LABOR RELATIONS BOARDGeneral Counsel for the National Labor Relations Board by the Regional Director for theSixteenth Region, on February 9, 1953, issued a complaint against Akin Products Company,herein called the Respondent, alleging that the Respondent had refused employment to JuanitaLopez, a seasonal employee, for the reason that she had joined or assisted the Union, andbecause she appeared and gave testimony in July 1951 in the matter of Akin Products Com-pany, Case No 39-CA-108 (99 NLRB 1270), before the National Labor Relations Board, andthat the Respondent had through a supervisory employee threatened and warned its employeesagainst joining or assisting the Union,and had engaged in other specified conduct in violationof Section 8 (a), subsections (1), (3), and (4), and Section 2, subsections (6) and (7) of theNational Labor Relations Act, as amended, 61 Stat. 136, herein called the Act. After serviceof the complaint,theRespondent filed answer-thereto, denying the violations of the ActascribedPursuant to notice,a hearing was held at Edinburg,Texas,on March 2 and 3,1953,and was continued and concluded at McAllen,Texas,on`March 3 and 4, 1953.The Respondent's objections to the introduction of evidence and the reception of testi-mony concerning alleged violations of Section 8 (a), subsection(3) of the Act,permitted ascontinuing objections at the hearing,are hereby overruled.The grounds for the objectionswere that the original charge,filedDecember 13, 1951,alleges violations of Section 8 (a),subsections (1) and (4), that the first amended charge, filed February 6, 1953, adds allegedviolations of Section 8 (a), subsection (3), and that the first amended charge is barred by the6-month limitation provision of Section 10 (b) of the Act The position of the Respondent is notwell taken: The original charge afforded notice of the acts of the Respondent believed to havebeen incontravention of the Act,i and the charge is not defective solely because it does notmention a provision of the Act which later was inserted in the first amended charge SeeCathey Lumber Company, 86 NLRB 157.At the hearing, the charging party appeared through its representative and the Respondentand the General Counsel were represented by counsel. Full opportunity to be heard, to examineand cross-examine witnesses, and to introduce evidencebearingon the issues, to argue orallyupon the record, and to file briefs, proposed findings of fact, and proposed conclusions oflaw, was afforded the partiesUpon the entire record in the case and from his observation of the witnesses, and after fullconsideration, the Trial Examiner makes the following:FINDINGS OF FACTLTHE BUSINESSOF THERESPONDENTThe Respondent,Akin Products Company,is acorporation duly organized under and existingby virtue of the laws of the State of Texas and has its principal office and place of business inthe city of Mission, Texas, where it is now and at all tunes since the year 1951 and priorthereto, has been engaged in the business of packing and canning vegetables and citrus fruitsDuring the times mentioned,and during each year therein,the Respondent purchased freshvegetables and canning and packing equipment valued in excess of $ 100,000, of which themajor portion was for vegetables which were purchased in the State of Texas.During thesame period the Respondent sold products consisting principally of canned and packedvegetables valued in excess of$500,000,of which more than 50 percent was shipped in inter-state commerce from its place of business at Mission,Texas, to points outside the State ofTexas.The Trial Examiner finds that the Respondent is engaged in commerce within the meaningof the Act.ILTHE LABOR ORGANIZATION INVOLVEDCitrus,Cannery Workers and Food Processors UnionNo. 24473, AFL,is a labor organiza-tion within the meaning of Section 2, subsection(5) of the Acti The original charge reads in part:On the dates set opposite theirnames ... [the Respondent]refused to employ: JuanitaLopez- 11/7/51 [and others] ...because they filed charges and gave testimony underthe Act ... and because of their membership and activity in [the Union], and at all timessince said dates it has refused and does now refuseto employthe above-named persons AKIN PRODUCTS COMPANYIII.THE UNFAIR LABOR PRACTICESPrior Board Proceedings407At the hearing in this case, the Trial Examiner was requested on motion of the GeneralCounsel to notice the Decision and Order of the National Labor Relations Board in AkinProducts Company, Case No. 39-CA-108 (99 NLRB 1270), and the findings contained thereinThis is the case referred to in the complaint in the instantcase inwhich it is alleged thatJuanita Lopez appeared and gave testimony at the hearing held at Edinburg, Texas, in themonth of July 1951. In that case, the Board found thatthe then Respondent(now Respondentherein) had violated Section 8 (a), subsections (1) and (3) of the Act,and ordered the Re-spondent to cease and desist from such violationsand to take certain specified affirmativeaction including offer of reinstatement to some 10 employees foundto have been discriminatedagainst by the Respondent. 2The attention of the Trial Examiner was drawn to Akin Products Company, Case No. 39-RC-207 (not reported), in whichtheBoard, onjune 21, 1951, ordered a secret ballot among theproduction and maintenance employees of the Respondent (including the seasonal productionemployees mentioned below) to determine whether they desired the Union as their exclusiverepresentative for the purposes of collective bargaining.The Trial Examiner has noticed Case No 39-CA-108, as moved and requested by theGeneral Counsel, and having done so regards the facts found and set forth in the Decisionand Order of the Board in that case as conclusive insofar as any of those facts arerelevantto the issues or any of them inherent in the instant case.Employment of Seasonal WorkersA number of the seasonal employees, who are from time to time employed by the Re-spondent, live within the city of Mission, while others live within a radius of a comparativelyfew milesThe times of the packing and canning operations of the Respondent are governed by theavailability of the several crops of agricultural products as they are harvested. The harvestsfrom which the Respondent draws its commodities for canning and packing occur within afairly small area in and around Mission. Normal seasonal operations begin in October of eachyear with the canning of blackeyed peas and string beans and, to a lesser extent, green beansThe fall tomato crop is then handled and after that the packing and canning of beets and car-rots occurs, these operations usually lasting about 3 weeks into March Then there may be a"layover"period of a few weeks,after which the canning of the spring bean crop is carriedon until late May After that the spring tomato pack begins and continues until summer,usually throughlateJune or early JulyThe Respondent,in its operations,usually or almost always,is well advised and will knowwithin a day or two when a certain crop will be harvested and when deliveries will begin to bemade to its plant When the Respondent learns that the harvest of a particular commodity isabout to begin, news of the imminent starting of work is communicated orally to some of theworkers in the vicinity who customarily are employed in its packing and canning operations,and they tell others.Tomatoes constitute the largest volume of pack, both in the late fall and early winter, andin early summer.The tomatoes packed are ripe tomatoes, and are the ones left over after themarket has absorbed the number of green tomatoes customarily shipped out of the regionConsequently, when the tomatoes reach the Respondent's packing sheds,theymust be handledimmediately to avoid loss. To some extent, this is true with other commoditiesThe Respondent has four permanent all-year employees--the secretary to the president,the bookkeeper,the plant superintendent,and an assistant superintendent All other em-ployees are considered seasonal employees: Women who are employed exclusively on theproduction lines, and a number of men employed as maintenance and warehouse workers.2 The Respondent has not complied with the order of the Board in Case No. 39-CA-108, norhas the Board instituted enforcement proceedings291555 0 - 54 - 27 408DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe number of women who are employed varies 3 When word goes out in the neighborhoodand environs that the plant is to start packing operations, and on the day set for the start ofsuch operations,or on the day before,a large number of girls customarily congregate in anarea around the time clock in the Respondent's plant Upon being designated as one who ischosen to work, an employee presents her timecard to the forelady who makes the appro-priate record of the worker, and the hiring continues until the necessary crew is obtainedfor the particular operationSeniority in the strict sense has never been followed, nor has past employment or con-tinuity of employment been observed, with respect to the hiring of any of these female em-ployees.On the other hand, it has been generally regarded by the Employer and manyseasonal employees that certain girls will be chosen because of their prior experience,speed,and their demonstrated ability to do good work No individualhas been employed to worksolely in the packing or canning of a single commodityIn Case No. 39-CA-108, it was found:At or shortly before the season is open, the Respondent causes word to be passed outthat it will open on or about a certain day or date. A number of the older employeesliving in different localities pass the word along via the "grapevine"that the plant willopen at such and such a time. On 1 or 2 days before the expected opening day thosewishing to work during the coming season report to the plant where,normally, Salinastakes their names and social security numbers and tells them on what day to report. Onthe day that the plant gets under way Salinas,with the assistance of some two or three3 The following list of workweeks and number of female seasonal employees on each weeklypayroll for the weeks ending January 3, 1951, through February 25, 1953, as shown by thepayroll records of the Company, was entered into the record by stipulation of counsel:Weeksending:No. ofEmployeesWeeksending.No. ofEmployeesWeeksending.No ofEmployees1951 Jan.391951Nov.7211952June11148101014381813917921392510424352837July203135Dec.538918Feb.716123816171438194023021026383002801952Jan.2105Aug.612Mar.743982(Aug.71401663Oct.170)21523222215282430242916Apr.50Feb.625Nov.525110132612481802026194725027262646May226Mar.526Dec.34393712261077163419251712423342620241323034Apr.22031129June6359161953Jan.71361311116141412220112230211062711030282870July4120May760Feb.4231112114901128181162112318232502813825236June4198 AKIN PRODUCTS COMPANY409checkers,assigns the employees to the line or lines then put in operation and there-after oversees and checks the work of those women who perform the different func-tions.The practice as described generally still obtains except that HaroldAkin,president of theRespondent corporation,testified at the hearing in the instant case that Faustma Salinas, theforelady and a checker,hires only the girls that he, Akin, has instructed her to hire Akinhere testified that prior to the beginning of operations on November 7, 1951, he had made upa list of girls which he had given to Salinas and to Henry Sampson, his plant superintendent,with strict instructionsthat theywere tohireonly the girls on that list and no others,and thatin the hiring neither Salinas nor Sampson was to mention the Union or union membership orin any way infer that selections were made because any person was or was not a member ofthe Union Prior to November 1951, Salinas had always made the selection of the girls whowere to workAkinwas particularly emphatic in his instructions,he said,because of theorder entered in the prior case.According to him, he is now and, sincethe Board decision in Case No39-CA-108,has beenthe only person who hires and fires any employeeAlthough Akinmay have issued instructions to Sampson and Salinas,they could not havebeen followed very closely Salinas, who was found by the Board to have been a supervisorprior to and during the season endingJuly18, 1951, was at her usual post with all of herapparent former authority on the first day of hiring in the subsequent season which beganNovember7,1951Therevocation or limitationof the authorityformerly held by her, ifmade, certainly was not communicated to the employees,and on November 7 and succeedingdays shegave every appearance,and the girls were justified in believing,that there had beenno change in her status as a supervisorFurther,on the basis of the facts disclosed,Salinas as a so-called checker had supervisoryduties over the female seasonal employeeswhile theywere at work on the production linesClearly, she was, and is,a supervisor within the meaning ofthe Act4when the sum of heractivities is -considered Her supervision,if not the actual hiring,of seasonal employees, theassignmentsby herof girls to work at various stations on the production lines, her ratingof their work and the checking by her of quality and quantity production by the girls under herdirection,all combine to make her a supervisorDiscrimination Against Juanita LopezJuanita Lopez, a seasonal female employee of Respondent,was firstemployed inthe year1946.54Section 2(11} of the Actdefines supervisor:"The term 'supervisor'mea ,s any individualhaving authority,in the interest of the employer,to hire, transfer,suspend, lay off, recall,promote, discharge, assign, reward,or discipline other employees,or responsibly to directthem,or to adjust their grievances,or effectively to recommend such action,if in con-nection with the foregoing the exercise of such authority is not of a merely routine or clericalnature, but requires the use of independent judgment."5 Payroll records of the Company referred to at the hearing showed the following record ofemployment of Juanita Lopez after 1946:Weeks ending:19471949January 9-February 20May 29 - June 27October 30 - December 24April 14-June 3019501948April 5April 19 - June 7February 5February 26 - March 41951April 8 - June 24July 1 - July 8May 9 - July 18December 30 - March 24, 19491952May 14- June 26 41 0DECISIONSOF NATIONAL LABOR RELATIONS BOARDLopez acted as an observer on behalf of the Union at the National Labor Relations Boardelection held during the month of June 1951 There is no question but that she was active intheUnion prior to thebeginningof the 1951-52 season She was a witness called by theGeneral Counsel in Case No 39-CA-108 She is now, and at all times has been since priorto the 1951 season, a member of the UnionOn November 7, 1951, after the middle of the day and early in the afternoon, Lopez, ac-companiedby Olivia Rodriguez, went to the plant of Respondent after hearing that they wereputting ongirls that day and starting the seasonal pack She and Rodriguez applied to Salinasfor work on that daybut were passedover The two girls then, according to their statements,left the group of girls andwent forward in the plant to Akin's office with the idea of askinghim why they could not obtain employment on that day When they reached the office theyfoundhe was notthereThey thereupon left theplant andwent downtown in Mission, notfindingAkin, they returned to the plant On their return, they found that Salinas had com-pleted picking the girls and that the crew was made up Lopez and Rodriguez again wentdowntownwhere they found Akinsitting in an automobiletalking to another man AccordingtoLopez and Rodriguez, they approached Akin and asked him why they were not permittedto go towork. They were told by Akin that the Respondent had notified girls the day before toreport towork and that it had hiredall the girlsneeded for a very short pack, and that therewas no morework available at that time. According to Akin's testimony, Lopez and OliviaRodriguezbothaddressedhim vehemently and demanded that they be given work, he repliedthat he could not furnish them work when there was no work availableLopez again applied for work after noonday on November 12, 1951, andagainwas refusedemploymentOn about October 18, 1952, atthe beginningof that season and before work actually hadbegun, Lopez once moreapplied forwork and was told by Salinas that no work was availableShe went backa week or so later and Salinas againtold her that no work was available and thatshe had hiredall the girlsshe needed Lopez made a final effort to obtain reemployment onNovember 17, 1952, without successLopezwas employedby the Respondent for the period May 14 through June 26, 1952 Heremployment in May occurred when a comparativelylarge numberof seasonal employees werebeing hired, and the circumstances described by her, which are uncontradicted, were theseIheard through the whistle and I called Mr Akin He was the one who answered thephone, andI asked him if theywere goingto work that day and lie told me yes and I askedhim if they were going to hire more workers and lie said yes and then I told him I wasgoingto go, but I did not give him my name because he did not ask me who was speak-ing,andwhen I arrived at theplant,Iasked Faustma if they were going to hire moreworkers and she told me that they did not need any more because Mr Akin had told hertherewere enough And then I told Faustina that I had talked over the telephone with MrAkin, that he was going to hire more workers, and that'was when she hired meAlthough the Respondent apparently had adequate employment records available at thehearing,itdid not contradict the testimony of Lopez concerning the prior length of employ-ment and experienceof the women employed on November 7 and 12, 1951, as compared to herown 6 Her testimony deserves credence in the face of the failure of the Respondent to produceregularlykept employment records to refute her recollectionOn the facts presented in this case, it is plain that at the beginning of, and during, any seasonthe Respondent hires seasonal workers as individuals, and not as a member of a group, thatcertain individuals are given preference in luring, and that they have grown to expect thatbecause, if they are capable of doing the work demanded, and if they have been chosen towork before, and if work is available, they reasonably may expect to be hired again in pref-erence to others with less experience, ability, or prior employment In an ordinary case,where there are no formal seniority rights conferred or secured by common agreement, aseasonalemployee conceivably may have a right by implication to reemployment in anyseason, presentability and willingness to do the work.6On November 7, 20 women were hired and worked; on November 8, all of the ones employedthe day before worked except Anita Cerdas; and on November 12, the next working day afterNovember 8, 32 women, including all of those who were hired and who worked on November 7had been hired and were at work. Of these 32 seasonal employees, the record shows that withthe possible exception of one Selferina C Ortega, none had been employed prior to the firstemployment of Lopez. and that 3 of them had been employed for the first time on November 12: AKIN PRODUCTSCOM 'ANY411Here, Lopez, as such a seasonal employee, had a reasonable right to expect reemploymentin the fall of 1951 but, as the circumstances show, she was prevented from employment then,and is now prevented (except under limited conditions), from working for the Respondent.7Related Actsof DiscriminationOlivia Garcia, one of the female seasonal workers,a witnessin Case No 39-CA-108, is oneof those ordered reinstated to former employment by the Board's orderthere Shefirst wasemployed by the predecessor company of the Respondent in 1942 and continuouslyin seasonsduring the following years including the seasonbeginningin the fall of the year 1950 She hasnot been employed by the Respondent since thatseason endedin the summer of 1951Her uncontradicted testimony shows that about 2 weeks after the conclusion of the hearingin that case in July 1951, Salinas told her that "if the Union won," Akin wouldrecognize it,make Lopez a forelady, and then fire her, Salinas, also that Salinas told her in that con-versation that she, Garcia, "like a fool, went into the Union, or you would be working everyseason " Thereafter, on November 12, 1951, Garcia, together withher sister,Lydia Forquer,sought employment at the plant She said that after the crew was hired that day she, hersister,and Lopez, "just us three," remained unhiredOn May 16, 1952, she approached Akin for work--he told her that Sampson "had the orderto hire the people he needed", she then went to Sampson, who told her that he hadnot beengiven orders to hire her, she then returned to Akin who in effect told her there was no workavailable.HiredHiredHiredDates of firstNov. 7Nov 8Nov. 12employment for thoseEmployees195119511951hiredsubsequentto LopezManuela AlvaradoxxxAfterMaria G, AlvarezxxxAfterFlorencia BalderasxxxAfterAnita CerdaxxAbout 1949Josefa FloresxxxAfterEmma GarciaxxxAbout 1950Florencia GomezxxxAfterRosa GonzalesxxxAfterEsperanza LongoriaxxxAfterEulalia R LopezxxxAfterMartina M. MartinezXxxAfterGuadalupe Morinxxx1950 or 1949Maria C RodriquezxxxAfterMaria C Salazarxxx1949 or 1950Guadalupe SartanaxxxAbout 1949 or 1950Celia SolizXxxAbout 1949 or 1950Delia SolizxxxAbout 1949 or 1950Delfina TilerinaxxxAbout 1949 or 1950Paulina TijerinaxxxAbout 1948 or 1949Josefa TorrezxxxAfterAlicia IbarraxNov. 12, 1951Concepcion G. MacielxAfterDora G. MartinezxNov 12, 1951Dora S MartinezxNov 12, 1951Rebeca OchoaxAfterLydia OhvarezxAbout 1950Seferma G. OrtegaxJuanita L o p ez does notknow this personSusana PenaxAbout 1948 or 1949Maria Estela Ramosx1949 or 1950Martina RodriquezxAfterSantos RodriquezxAfterElodia V. Sanchezx1948 or 19497 At the hearing, Lopez was offered employment in the next tomato packing season, and otherwork if Respondent was short of help. 412DECISIONSOF NATIONALLABOR RELATIONS BOARDAt the beginning of the following season, in October 1952,Garcia sought work at the plant,but received no definite promise Again,on November 8, 1952, she was refused employmentOlivia Rodriguez, like Lopez and Garcia, was unable to obtain employment at thebeginningof the 1951-52 season 8 Her testimony as a rebuttal witness substantiates that of Lopez re-garding their futile efforts to obtain employment on November 7, 1951.November 3, 1951, saw freezing weather at and around Mission, the freeze being of suf-ficient severity to result in smaller deliveries from the fields to the Respondent's plant,especially as to those crops which had been planted under contract According to Akin, whenpacking operations were begun on November 7, he had use for less than the usual number ofseasonal workers usually employed at that time of year 9Again, between January 30 and February 2, 1952, theareawas struck with freezingweather which, as a matter of common knowledge, destroyed many crops, citrus and vegetable,in the lower valley of the Rio Grande.Through laborious effort, by means of examination and testimony from code books ii whichshow the daily pack during this time of that season, as compared to another pack in the timeof a subsequent season, the Respondent undertook to show its inability, or to justify its refusal,to hire some formerly regular seasonal employees at the beginning of the 1951 and 1952seasonal packs because of crop conditionsAlthough the weather may have curtailed packing operations at some times, it did notgreatly interfere with usual hiring practices insofar as they concerned the Respondent Itcontinued,and has continued,itspractice of selecting the female seasonal employees byindividual and by choice of its own in making its selections,it appears as an inescapableconclusion that the Respondent followed certain rough standards which included, amongothers, former employment and demonstrated ability for a nonskilled or, at the most, semi-skilled jobThe circumstances are too strong to evade a conclusion that the instructions of Akin, at thebeginning of the 1951-52 season,as to which girls were to be hired, were of pretense only,and never actually were enforced by him or followed by Salinas or Sampson In preparingthe list of girls to be hired at the beginning of the 1951 season, Akin seems to have de-liberately omitted from the list names of seasonal employees, including Lopez, Garcia, andRodriguez, who previously had been active in behalf of the Union So far as appears from therecord herein, not a single employee known as the result of the July 1951 hearing to have beenactive in the Union was employed on November 7, 8, or 12, the first days of hiring in the fallof 1951 The list from which Salinas is purported to have hired was not produced at the hear-ing, the inference here to be drawn is that the list contained the names of some or all of thepersons actually hired on those days, and that it did not contain the names of anypersonsknown to have been active in the Union prior to or at that timeAn apparent effort was made to show that because of the purchase of machinery by theRespondent, it has need for fewer employees at certain times. It had purchased an automatictomato filler in 1948, an automatic bean sheller in 1949, and some beet peelers in 1950The times of these purchases are too remote and the testimony regarding such too vague todemonstrate any possible effect upon employment during the times relevant hereto.On the whole of the evidence in this case, it is clear that the membership and activity ofLopez in the Union outweighed with the Respondent her acknowledged willingness and abilitytowork She therefore was kept from usual employment except for the May-June 1952interim, because of her union partisanship.Whetheradvised or not, she appears to haveobtained employment in May and June 1952 only because she used the telephone to inquirewhether work was availableBRodriguez is one of the employees ordered reinstated to employment by the order of theBoard in Case No. 39-CA-108.9 This testimony is not consistent with previous testimony of Akin when he said that "We useapproximately 25 or 30 girls" at the beginning of the normal packing season And see foot-note 3, supra.ii The Respondent produced the complete record of the pack of each commodity for each dayof the seasons 1951-52, and considerable time was spent in extracting information from thesebooks The daily pack record substantiates the testimony of Akin regarding the packing of cer-tain commodities at particular times; however,when compared with the employment recordsof the Respondent for the same periods of time they do not substantiate the claimed peculiarimpact upon normal operations with regard to employment practices following the freeze ofNovember 3, 1951, and that of January 30-February 2, 1952. AKIN PRODUCTS COMPANY413Concluding FindingsThe antiunion remarks attributed to Salinas, wholly unrefuted, ii by credible witnesses,together with the apparent exclusion of any female seasonal employee known to have beenengaged in concerted union activity from employment on November 7, 8 and 12, 1951, re-quires a finding that the Respondent has engaged in and is engaging in an unfair labor prac-tice within the meaning of Section 8 (a), subsection (1) of the Act The Trial Examiner alsofinds that the Respondent has refused and continues to refuse to employ Juanita Lopezbecause she joined and assisted the Union, and because she gave testimony under the Act;and that in so doing the Respondent has violated and is violating Section 8 (a), subsections(1), (3), and (4) of the Act. The statement of the president of the Respondent, made at thehearing, as to the willingness of the Respondent to employ Lopez during the next tomatopacking season, with no assurance of work during any other season or part of a season, doesnot constitute an unqualified offer of employmentIn Case No. 39-CA-108, the Board said:Where, as here, it appears affirmatively that certain employees were rejected becauseof their union activity, it can be no defense to the complaint that the Employer could nothire both the women it did select and the ones it rejected. As the Board has long held, anEmployer may not utilize an economic reduction in its over-all employment as a meansfor discriminating against those employees who were union members or otherwise activeon behalf of the Union.That comment is precisely applicable hereThe Respondent's motion to dismiss, made toward the closing of the hearing, is disposedof by the Trial Examiner by the findings of fact and conclusions of law expressed hereinIV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondent set forth in section III, occurring in connection with theoperations of the Respondent described in section I of this Intermediate Report, have a close,intimate, and substantial relation to trade, traffic, and commerce among the several States,and tend to lead to labor disputes burdening and obstructing commerce and the free flowof commerce.V.THE REMEDYHaving found that the Respondent has engaged in certain unfair labor practices, the TrialExaminer will recommend that it cease and desist therefrom and take certain affirmativeaction designed to effectuate the policies of the Act The Trial Examiner has found that theRespondent has discriminated in regard to the hire and tenure of employment of JuanitaLopez. It will be recommended that the Respondent offer to her immediate and full rein-statement to her former or a substantially equivalent position and make her whole for theloss of pay she may have suffered as a result of the discrimination against her by payment toher of a sum of money equal to that which she would have earned as wages from on or aboutNovember 1, 1951, to the date of the offer of reinstatement, less her net earnings.The loss of pay will be computed on a quarterly calendar basis, in accordance with theformula adopted by the Board in F. W. Woolworth Company, 90 NLRB 289 Earnings in oneparticular quarter willhave no effectuponback-pay liability for any otherquarter It isfurther recommended that the Respondent make available to the Board, upon request, payrolland other records to facilitate back-pay computations. F. W. Woolworth Company, supraThe Trial Examiner is of the opinion that the unfair labor practices found herein, in con-nection with prior unfair labor practices set forth in the findings of the Board in Case No39-CA-108, disclose a planned course of conduct displaying a deliberate intent of the partof the Respondent in opposition to the purposes of the Act and indicates the likelihood of theRespondentresortingto other and further acts of interference, restraint, and coercion inviolation of the Act. It will be recommended that Respondent be ordered to cease and desistfrom in any manner infringing upon the rights of employees as guaranteed in Section 7 of theAct."Salinas did not testify at this hearing. 414DECISIONSOF NATIONAL LABOR RELATIONS BOARDThe Trial Examiner further will recommend that the Respondent place the name of JuanitaLopez on a preferential hiring list and offer employment to her in her former or substantiallyequivalent position in this or any subsequent season, she to take her place on the preferentialhiring list in accordance with her length of accumulated service as compared with the lengthof accumulated service of any other employee on such a preferential list.Upon the basis of the foregoing findings of fact and upon the entire record in the case, theundersigned makes the following:CONCLUSIONS OF LAW1.Citrus, Cannery Workers and Food Processors Union No. 24473, AFL, is a labor organi-zation within the meaning of Section 2 (5) of the Act.2.By discriminating in regard to the hire or tenure of Juanita Lopez, the Respondent hasengaged in and is engaging in unfair labor practices within the meaning of Section 8 (a) (3) ofthe Act.3.By discriminating against Juanita Lopez because she has given testimony under the Act,the Respondent has engaged in and is engaging in unfair labor practices within the meaning ofSection 8 (a) (4) of the Act.4.By such discrimination and by interfering with, restraining, and coercing its employeesin the exercise of the rights guaranteed in Section 7 of the Act, the Respondent has engagedin and is engaging in unfair labor practices within the meaning of Section 8 (a) (1) of the Act.5.The aforesaid unfair labor practices are unfair labor practices affecting commercewithin themeaningof Section 2, subsections (6) and (7) of the Act.[Recommendations omitted from publication.]WESTCOAST LUGGAGE CO.andLEATHER WORKERS UNIONOF LOS ANGELES, LOCAL 213 OF INTERNATIONAL FURAND LEATHER WORKERS UNION. Case No. 21-CA-1311.June 8, 1953DECISION AND ORDEROn June 11, 1952, Trial Examiner Wallace E. Royster issuedhis Intermediate Report in the above-entitled proceeding, find-ing that the Respondent had engaged in and was engaging incertain unfair labor practices in violation of Section 8 (a) (1)and (3) of the Act, and recommending that it cease and desisttherefrom and take certain affirmative action, as set forth inthe copy of the Intermediate Report attached hereto. The TrialExaminer also found that the Respondent had not engaged incertain other unfair labor practices in violation of Section 8 (a)(5) of the Act, and recommended dismissal of those allegations.Thereafter, the General Counsel filed exceptions to the Inter-mediate Report and a brief. The Respondent filed no exceptions.The Board has reviewed the rulings made by the Trial Exam-iner at the hearing, and finds that no prejudicial error wascommitted. The rulings are hereby affirmed. The Board hasconsidered the Intermediate Report, the exceptions and brief,and the entire record in the case, and hereby adopts the find-ings,conclusions, and recommendations of the Trial Examiner,with the additions and modifications discussed below.1.No exceptions were taken to the Trial Examiner's find-ingsthat the Respondent, by threats and interrogation, vio-lated Section 8 (a) (1) of the Act. We therefore adopt these